DETAILED ACTION
The Office Action is in response to Application No. 16/979,641 filed on July 29, 2020.
Claims 1-29 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-4, 6-8, 12-14, 16-18 and 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites retrieving a setpoint active power value, retrieving instantaneous values of the voltage in the voltages buses, and modifying the setpoint active power value by a term calculated using various variables of the electrical transmission link including the retrieved instantaneous voltage values of the voltage buses. 
The limitation of modifying the setpoint active power value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “modifying” in the context of the claim encompasses the user manually calculating the term that modifying the setpoint active power value with it. Nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitation of retrieving the setpoint active power value and the instantaneous values of the voltage in the voltages buses, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “retrieving” in the context of the claim encompasses the user manually accessing the values through an interface. If a 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that merely recite further calculating functions and constraints for these calculations. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional calculating functions and constraints applied to them amount to no more than abstract ideas that can be performed by mental processes and cannot provide an inventive concept. The claim is not patent eligible.
Claim(s) 2-4, 6-8, 12-14, 16-18, and 20 depend on claim 1, and recite further mathematical formulae and functions and are directed to an abstract idea. Therefore, claim(s) 2-4, 6-8, 12-14, 16-18, and 20 are not patent eligible.
Allowable Subject Matter
Claim(s) 5, 9-11, 15, 19 and 20 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance/Examiner’s Comments
The prior art(s) teach(es):
Rodriguez Cortes et al., US 2014/0049228 Al, discloses a controller that emulates a virtual admittance (block 1 works with current references, instead of working with voltage references (conventional synchronous generators, as well as the controllers intended to emulate them, work with voltage references) and with a virtual admittance, instead of working with a virtual impedance (which is a characteristic parameter of conventional synchronous generators, and therefore, of the controllers intended to emulate them); ¶0079) to control a converter (This voltage difference supplies the virtual admittance processor (13), in charge of determining the current of reference (i *) to be injected to the grid (15) by the power converter; ¶0077) to optimize the active power value of the system (the invention object of this patent supposes a solution to the problems represented by commercial inverters and conventional renewable power plants when they operate under generic conditions in the electric grid by offering the following: Optimized response in the case of oscillations in the frequency and active power of the system, offering damping functions that minimize said oscillations in the electric system; ¶0019, ¶0024). 
However, the prior art of records do not teach or suggest, individually or in combination, the control method wherein the first or the second AC/DC converter is controlled so as to emulate a dynamic virtual admittance Y33 by transiently modifying its setpoint active power value by a value including a term ΔPdc1, where:
ΔPdc1 = Y33 |V1| |V2| * sinδ
Y33 being modified on the basis of the values V1 and V2, on the basis of the evolution of the phase difference δ, on the basis of the angular frequency differences between the voltages of the first and second buses, or on the basis of a disturbance amplitude.
Claim(s) 9 – 11 are allowable over the prior art of record for the same reason as set forth for the allowable claim(s) 5.
Claim(s) 15 and 19 are allowable over the prior art of record because they are dependent upon the allowable claim(s) 5.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A WARSI whose telephone number is (571)272-9873. The examiner can normally be reached Monday-Friday 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A WARSI/Examiner, Art Unit 2115                                                                                                                                                                                         

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115